Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2021 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air distribution means, adjustment means and means in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites 
logging along two different axes, the accelerations experienced by at least one of an airframe and/or a propulsion system of an aircraft;
- determining an eccentricity of a rotor from the logged accelerations; and 

 In regards to the above limitations, measuring the acceleration experienced by the airframe or propulsion system is done in real time using sensors and controllers. Logging in this sense is just receiving acceleration signals from sensors and performing calculations based on the signal values. Unfortunately, Applicant does not disclose how the acceleration is logged.
Applicant only refers to calculating the clearance between the rotor blades and the rings during maintenance. (page 8., lines 14-25)  
During maintenance periods, the components are disassembled, visually inspected and repaired if necessary.  It is impossible to log accelerations while the components are separated and stationary. 
Further applicant states the eccentricity is measured by accelerometers or clearance sensors (page 8).  Which is also unclear, since according to claim 1, it’s determined based upon the logged accelerations.
In regards to adjusting the adjusting means, applicant has failed to show how the means are adjusted. Applicant states the means for the adjusting means is a damper more specifically an iris damper. (page 7. Lines 10- 15) It is unclear how the adjustment means is adjusted, upon inspection of the specification it appears that the adjustment means can be adjusted (examiner assumes manually) during the clearance check performed during a maintenance period (page 8). It does not appear to be adjusted in 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear as to if “logging” is a physical record, i.e, graph on a sheet of paper or a digital record displayed on a GUI or a mental record.
In regards to claim 1, it is unclear as to whether “determining the eccentricity” is either a calculation done by hand or looking up a value in a reference table.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



When reading the preamble in the context of the entire claim, the recitations “the aircraft engine having a fan downstream of which extends a compressor, a combustion chamber and a turbine comprising a turbine case; the aircraft engine further having:…. first ramp and second ramp being turned towards the said turbine casing” are not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim(s) 1, 2.and 4 (as interpreted by Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by FR 3002971 B1.
In regards to claims 1, 2 and 4, 5 ‘971 teaches:
adjusting the adjustment means (27)  (27a, 27b) so as to adapt the air flow rate ejected at the first ramp (26a) to the air flow rate ejected at the second ramp (26 b)
‘971 further teaches:
As the valve 23, the valves 27 are to incremental closing are controlled by a logic system depending on the speed reached by the machine and possibly other parameters, in a manner determined by measurements made during tests. It is possible here, and according to the invention, independent control of each of the valves 27 and pass a different refresh rate by each of portions 26a, 26b, 26c and 26d ramps 26, belonging to a same circumference and a same cross section of the machine, and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘297 as applied to claim 1  above, and further in view of Amiot; Denis et al., US 7309209 B2.

‘297 is silent to:
wherein the cooling device comprises at least a first collector and a second collector connected to the air-distribution means via a first branch  and a second branch  respectively, each extending circumferentially in an opposite direction, the first collector and the second collector extending circumferentially from the first collector  and the second collector  respectively.
Amiot teaches:
Said air pipes 24 are distinguished from one another by being named, respectively: first air pipe 24a, for the pipe that is the closest to the air feed tube 22, second air pipe 24b, for the pipe that is placed directly downstream from the first pipe 
(20)    Each air pipe 24 comes in the form of a cylinder, made, for example, of metal, having edges 26 that become engaged in the side openings 28 of the air flow ducts 14. The air pipes 24 are thus welded to the ducts 14. 
(21)    According to the invention, at least one of the air pipes 24 is provided with means for balancing the air conveyed by said pipe. See figure 1.
	In view of this disclosure, it would have been obvious to one of ordinary art before the effective filing date of the claimed invention to modify ‘297 to add the air pipes of Amiot, because the air pipes balance the cooling air supplied to the rings.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR ‘297 as applied to claim 1  above in view of Amiot; and in further view of Koop; Edward N., US 20100150544 A1.
‘297 is silent to the use of a damper more specifically an iris damper. Amoit teaches using a diaphragm to adjust the control flow 
Amoit teaches: The characteristics of each diaphragm 30 installed in each air pipe 24 that are determined on the basis of the simulation of the additional head losses that need to be generated, are individualized for each air pipe. 

(37)    In other words, it is possible to balance the air flows individually for each sector of the air flow ducts 14 by adapting the section of the diaphragm depending on the requirements of a specific duct section.
Koop teaches:
Iris dampers are inserted into the duct work of forced-air ventilation systems. Iris dampers generally include an open circular cross-section which allows the flow of the force air through the damper. (paragraph 2)
Further: These iris dampers have been used for controlling the rate of air flow, but do not stop the air flow entirely. The iris blades do not form a perfect circle when closed, due to the sectional nature of the iris blades. (paragraph 4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the iris damper taught by Koop, in view of FR ‘297 and Amoit, because the iris damper allows for constriction of air flow while not completely closing still allowing cooling air to flow during component shutdown.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Friedel; Jerome et al. US 6149074 A teaches:
In a final improvement, the flow of gas may be controlled by a creeper valve 25 controlled by a computer 26 according to the speed attained, thereby adjusting the flow of gas supplied to the apparatus and thus the degree of dilation undergone by housing 12. The computer 26 may receive data from sensors measuring levels of speed, temperature, pressure etc. present in the machine; it exploits this data using empirically-devised tables or formulae. (column 4, lines 20-27)

Amiot; Denis et al., US 7309209 B2 also teaches:
 On the basis of these results, it is possible to model the additional head losses which should be applied to each air pipe 24 in order to obtain uniform distribution of the air flows. Hence, simulation of the additional head losses makes it possible to calculate the characteristics of the diaphragms 30 (in particular, their inside diameter d1 relative to the inside diameter d2 of each air pipe 24). (Column 4, line 40-45)
The characteristics of each diaphragm 30 installed in each air pipe 24 that are determined on the basis of the simulation of the additional head losses that need to be generated, are individualized for each air pipe. (column 5, lines 4-8)
Therefore, it is possible to balance the air flowing in each angular sector of the air flow ducts 14 by adding an individualized balancing diaphragm for balancing the air 
(37)    In other words, it is possible to balance the air flows individually for each sector of the air flow ducts 14 by adapting the section of the diaphragm depending on the requirements of a specific duct section. Hence, it is possible to provide each air pipe 24 with a diaphragm 30 having characteristics (air flow section) that differ from one duct sector to another duct sector. (column 5, lines 21- end)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745